Per Curiam.
Convicted by a jury and sentenced for violation of MCLA 750.224; MSA 28.421 and MCLA 750.227; MSA 28.424, defendant appeals. The sole issue presented relates to the refusal of the lower courts to suppress evidence necessary for conviction seized in an alleged unlawful search.
Subsequent to being advised by his superior officer of an impending telephone call from an informant, state police Sergeant Schwarzkopf received the call and the following information over the telephone from an allegedly reliable but confidential informant:
"That a late model Chevrolet black over yellow with an Indiana license 98W-51 was traveling from, I believe, Hammond, Indiana area, and going to the Flint area. And that the driver, the person who would probably be driving the car would be a William Chaney. And that he may be alone, or there could be others with him. And that he may be harmed [sic] as they may be carrying guns.”
After receiving this information, Sergeant Schwarzkopf advised his superior of the receipt of the call and of its contents. Decision was made to give this information to the state police operations office which broadcast it by radio. Officer Oesterling was patroling 1-94 when he received the above information over the radio. Oesterling observed the above described vehicle and stopped it for speeding—80 mph in a 70 mph zone. The officer ascertained that the owner of the car was defendant Chaney, a passenger in the car. Thereupon the questioned search occurred and disclosed a semi*476automatic pistol in a brown paper bag on the floor, a Kone Special .38 revolver in a briefcase on the back seat, in the trunk a .38 snub-nose Smith & Wesson automatic revolver in a suitcase, a billy club in a briefcase, a .30-caliber carbine rifle cased and unloaded, a can of Mace and boxes of ammunition.
The car was lawfully stopped, so the inquiry is was the search reasonable, People v Gonzales, 356 Mich 247, 253; 97 NW2d 16 (1959).
At the time of the search, Officer Oesterling had verified all of the information that he had received over the radio, except for the presence of weapons. In this day of prevalent, indiscriminate use of handguns, was it unreasonable of him to ascertain whether or not the rest of the radio information was true? We think not. It would have been unreasonable for him not to have searched for the weapons.
Affirmed.